Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 1 of 13 PageID #: 37
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 10 of 34 PagelD #: 10
                                                              FILED
                                                              DISTRICT CLERK OF
                                                              JEFFERSON CO TEXAS
                                                                                 9/12/2019 2:15 PM
                                                                                 JAMIE S ITH
                               CAUSE NO. E,- 9i,o 53-3                           DISTRICT CLERK
                                                                                 E-204523

 VINCENT ARCENEAUX and § IN THE DISTRICT COU T
 ROSA ARCENEAUX, §
         Plaintiffs,                              §
                                                      §
 v. ' § JUDICIAL DISTRICT
                                                      §
                                                  . §
 STATE FARM LLOYDS, §
         Defendant. § JEFFERSON COUNTY, TEXAS

                PLAINTIFFS ORIGINAL PETITION & REQUEST FOR DISCLOSURE

 TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiffs, Vincent Arceneaux and Rosa Arceneaux, file this original petition against


 defendant. State Farm Lloyds (hereinafter referred to as State Farm ), and alle es as follows:


                                  A. Discovery Control Plan

     1. Plaintiffs i tend to conduct discovery under Level 3 of Texas Rule of Civil Procedure


 190.4 and affirmatively plead that this suit is not governed by the expedited actions process in


. Texas Rule of Civil Procedure 169 because Plaintiffs seek monetary relief over $100,000.


                                             B. RELIEF


     2. Plaintiffs seek onetary relief over $200,000 but not more than $1,000,000. EX. R. CIV.


 P. 47(c)(4).

                                            C. Parties


    3. Plaintiffs, Vincent Arceneaux and Rosa Arceneaux (hereinafter referred to as

 "plaintiffs" or "insureds ) are individuals and residents of Jefferson County and citizen of the

 State of Texas.




                                                                                       Page 1 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 2 of 13 PageID #: 38
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 11 of 34 PagelD #: 11




     4. Defendant State Farm Lloyds, is a domestic insurance carrier, incorporated and

 engaging in the business of insurance in the State of Texas, and may be served with process by

 servin its Re istered Agent, Corporation Service Company located at 211 E. 7th Street, Suite

 620, Austin, Texas 78701-3218.


                                          D. Jurisdiction

     5. This Court has jurisdiction over this case in that the amount in controversy exceeds the -

 minimu jurisdictional limits of this Court.


                                              E. Venue


     6. Venue is mandatory and proper in Jefferson County, Texas, because all or a substantial


 part of the events iving rise to the lawsuit occurred in this county (see Tex. Civ. Prac. & Rem.

 Code § 15.002).

                                    F. Conditions Precedent


    7. All conditions precedent to recovery have been performed, waived, or have

 occurred.


                                              G.Facts


     8. Plaintiffs are the owners of a homeowner insurance policy, policy number 53-KF-6798-


 2, issued by the defendant (hereinafter referred to as the policy ).


    9. Plaintiffs own the insured property that is specifically located at 3490 Saint James

 Blvd., Beaumont, Texas 77705 (hereinafter referred to as the "property ).

    10. Defendant or its agent sold the policy, insuring the property, to plaintiffs.

    11. On or about August 30, 2017, plaintiffs property sustained windstorm and hail

 damage. Plaintiffs' gara e roof sustained extensive damage during the storm including damage



                                                                                        Page 2 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 3 of 13 PageID #: 39
  Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 12 of 34 PagelD #: 12




 to the shin les, pipe jack, drip ed e, and other structural parts of the roof. Water intrusion

 from the window damaged the interior of the home includin the including the wall of the

 dining room. After the storm, plaintiffs filed a claim with their insurance company. State Farm,

 for the da ages to their home caused by the storm.


     12. Plaintiffs submitted a claim to State Farm against the policy for dama e caused to the

 property as a result of the wind and hail. Plaintiffs asked State Farm to cover the cost of repairs


 to the property pursuant to the policy and any other available covera es under the policy. State

 Farm assi ned cl im nu ber 531266F17 to plaintiffs claim.

    13. On or about September 18, 2017, Scott Stams (hereinafter referred to as Stams ), on


 behalf of State Farm, inspected the property in question. The storm caused significant damage


 to the garage roof, includin pitting, and loss of granules to the shingles. The hail pitting

 damage bruised the shingles, while removing and crushing the granules. Wind damage uplifted

 and removed shingles, which would not allow the shingles to reseal to prevent water intrusion.


    14. Stams unreasonable investigation of the claim included a failure to comply with State


 Farm's policies and procedures concerning roof inspections and. when to replace or repair a


 roof. The arage roof required full replacement under State Farm's policies and procedures


 includin repairs to the roof jack, drip edge, and other structural parts of the roof. Stams

 performed an unreasonable inves ig tion by failing to document all of the dama e to the garage

 roof. Stams did not conduct a thorough garage roof inspection and only allowed the minimum

 cost to remove and replace four (4) roof shingles. As a result of Stams' unreasonable and brief

 investigation, the insureds were wrongly denied the full cost to replace the roof.




                                                                                        Page 3 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 4 of 13 PageID #: 40
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 13 of 34 PagelD #: 13




     15. Stams performed an insufficient and unreasonable interior investigation of the

  property. Water intrusion from the windo caused extensive dama e to the wall of the dinin

  room. The extensive damage to the interior of the property called for the drywalls to be sealed,

  hung, taped, and floated, removal and replacement of insulation, repair to the texture, painting,

  and content removal. Stams did not conduct a thorou h interior inspection and only allowed


  for a minimum costs for interior damages. As a result of Stams unreasonable investigation, the


 insureds were wrongly denied the full cost to repair all of the interior damage.


     16. Despite docu enting dama e to the roof, Stams performed a insufficient and

 unreasonable interior in estigation of the home. As a result, Stams missed significant interior


 damages to the insureds' home. Stams conducted an insufficient inspection and prematurely


 closed the insureds' claim. At the time of the investigation, premature closing of claims was

 part of a patte and practice of claims handlin by State Farm.


     17. State Farm failed to properly adjust the claim and defendant has denied at least a


 portion of the claim without an adequate investigation, even though the polic provided

 coverage for losses such as those suffered by the insureds. Furthermore, State Farm underpaid


 portions of the insureds' clai s by not providing full coverage for the damages sustained by the


 insureds, as well as under-scoping the damages during its investi ation.


     18. To date, State Farm continues to delay in the payment for the damages to the property.

 As such, the insureds' claim(s) still remain unpaid and the insureds still have not been able to

 properly repair the property.




                                                                                       Page 4 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 5 of 13 PageID #: 41
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 14 of 34 PagelD #: 14




     19. State Farm employs a system that, when properly operated, ensures a prompt, fair a d

 efficient delivery of State Farm s promise to pay. State Farm s claims system consists of, in part,

  the following:

           a. Claims adjusting policies and procedures;


          b. Claims andling procedures and materials and claim files to track customer

          claims;


          c. Claim files containin documentation relating to:


                   (1) the investigation of Insured s claim;

                   (2) the evaluation of coverage, liability and damages;

                   (3) ne otiation or alternative dispute resolution (ADR) to achieve settlement;

                   and


                   (4) litigation m nagement.


          d. Claims under ritin procedures, files and reports that relate to:


                   (1) the condition of the risk at the time of underwriting and during the

                   investigation of the claim;


                   (2) information provided by State Farm's claims representatives to


                   underwriting department about the condition of the risk;

                   (3) information related to State Farm's establishment of loss reserves, or

                   funds set aside to pay losses such as the loss at issue in this lawsuit;

                   (4) loss control measures instituted by State Farm's under riting depart ent

                   to identify corrective measures created to prevent or miti ate losses on this risk;

                   and



                                                                                              Page 5 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 6 of 13 PageID #: 42
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 15 of 34 PagelD #: 15




                 (5) on-site inspections conducted by State Farm s loss control personnel to

                 provide underwriters with a thorough assessment of die risk.

           e. Personnel files and procedures relating to the qualifications, trainin and

           supervision of its employees; and


           f. State Farm's relationships with and procedures created to supervise third-party

           adjusters that it allows to handle its customers' claims.


     20. St te Farm failed to follow applicable claim adjusting policies and procedures,


 including its own claim adjusting policies and procedures, while handlin Insureds' claim.


     21. In addition. State Farm failed to properly assess the condition of the risk durin the

 underwriting process and during the policy period and State Farm failed to establish a loss

 reserve that was commensurate with the risk and possible extent of the loss. State Farm's


 improper underwriting actions negatively impacted the amount of funds available for a fair


 pay ent of Insureds' claim and provided State Farm with a motiv to underpay and/or

 wrongly deny Insureds'claim.


    22. State Farm failed to properly qualify, train and supervise its employees and agents to

 whom State Farm entrusted the handlin of various portions of Insureds' claim. The identity of


 these a ents and employees include, but are not limited to, Scott Stams, and Michael Wyatt.

    23. State Farm, its a ents and employees failed to follow procedures and properly execute

 their duties as promul ated in State Farm's system of administerin and handling Insureds'

 claim. State Farm's actions, as detailed in the facts of this petition and the allegations set forth

 below, caused a system failure that resulted in State Farm s violation of the Texas Insurance

 Code, Texas Deceptive Trade Practices Act, as well as the violation of a host of Texas common



                                                                                         Page 6 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 7 of 13 PageID #: 43
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 16 of 34 PagelD #: 16




  la principles of law. These violations resulted in State Farm s denial to Insureds of the full

 protection and benefits of these laws and the policy benefits to which Insureds were entitled.

                                      H. Count 1 - Bad Faith


     24. Plaintiffs are insureds under an insurance contract issued by State Farm, which gave

 rise to a duty of ood faith and fair dealing.

     25. Defendant breac ed the duty by denying and delaying payment of a covered claim


 when defendant kne or should have kno n its liability under the policy as reasonably clear.


     26. Following its initial inspection conducted on September 18,2017, State Far possessed


 all information necessary to enable it to make a fair coverage a d pay ent determination on

 plaintiffs' claim. In addition, following its initial inspection, State Farm failed to provide


 coverage for . all of the covered dama e, including the damage that plaintiffs' inspector

 discovered during his inspection. Although State Farm designed its clai s investigation system


 in a manner that w uld ensure timely claim payments, reasonable property inspections, and


 thorough property inspections, State Farm failed to honor its obli ation to perform a reasonable

 investigation and issue timely pay ent to plaintiffs.


    27. Defendant's breach of duty proximately caused injury to plaintiffs, which resulted in

 the following damages:


          a. mental anguish damages; and

          b. loss of policy benefits.


    28. Exemplary damages. Plaintiffs suffered injury independent of the loss of policy

 benefits, and that injury resulted from defendant's ross negligence, alice, or actual fraud.




                                                                                      Page 7 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 8 of 13 PageID #: 44
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 17 of 34 PagelD #: 17




 which entitles plaintiffs to exemplary da ages under Texas Civil Practice & Remedies Code

 section 41.003(a).

                               I. Count 2-Breach of Contract


    29. In addition to other counts, State Farm breached its contract with plaintiffs.

    30. Plaintiffs and defendant executed a valid and enforceable insurance contract. The


 contract stated that defendant would pay the replacement cost of all dama e which occurred to


 plaintiffs property caused by a covered peril, and that plaintiffs would pay insurance


 premiums and perform other obli ations as outlined in the insurance policy.


    31. Plaintiffs fully performed plaintiffs contractual obligations.

    32. State Farm breached the contract by refusin to pay the full amount of the cost to


 repair or replace the property. State Farm failed and refused to pay any of the proceeds of the

 policy, although due de and was made for proceeds to be paid in an amount sufficient to cover


 the damaged property and all conditions precedent to recovery upon the policy had been

 carried out and accomplished by plaintiffs.


    33. Plaintiffs seek unliquidated damages within the jurisdictional limits of this court.


    34. Attorney Fees. Plaintiffs are entitled to recover reasonable attorney fees under Texas


 Civil Practice & Remedies Code chapter 38 because this suit is for breach of a written contract.

 Plaintiffs retained counsel, who presented plaintiffs' claim to State Farm. State Farm did not

 tender the amount owed within 30 days of when the claim was presented.

                         J. Count 3 - Deceptive Insurance Practices

    35. Defendant State Farm failed to explain to plaintiffs the reasons for State Farm's offer of

 an inadequate settlement. State Farm failed to offer plaintiffs adequate compensation without



                                                                                         Page 8 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 9 of 13 PageID #: 45
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 18 of 34 PagelD #: 18




 adequate explanation of the basis in the policy for its decision to make less than full pay ent.

 Furthermore, State Farm did not communicate that any future settlements or payments would

 be forthcoming to pay for the entire losses covered under the policy, nor did they provide any

 explanation for the failure to adequately settle plaintiffs claim.


     36. State Far failed to affirm or deny covera e of plaintiffs' claim within a reasonable

 time. Specifically, plaintiffs did not receive timely indication of acceptance or rejection,


 re arding the full and entire claim, in writing from State Farm.


    37. State Farm refused to fully compensate plaintiffs under the terms of the policy, even

 though State Farm failed to conduct a reasonable investigation. State Farm performed an

 outcome-oriented investigation of the plaintiffs' claim which resulted in a biased, unfair and


 inadequate evaluation of plaintiffs' losses on the property.

    38. State Farm failed to meet its obligations under the Texas Insurance Code regarding its


 duties to timely acknowled e plaintiffs' claim, begin an investigation of plaintiffs' claim, and


 request all information reasonably necessary to investigate plaintiffs' claim within the

 statutorily mandated time of receiving notice of plaintiffs' claim.


    39. State Farm failed to accept or deny plaintiffs' foil and entire claim within the


 statutorily mandated time of receiving all necessary information. In addition. State Farm failed

 to com unicate with plaintiffs to ensure that plaintiffs understood the coverage denials they

 received.


    40. Defendants acts or practices violated:

             a. Texas Insurance Code chapter 541, subchapter B.

                  (1) Misrepresenting to a claimant a material fact or policy provision



                                                                                     Page 9 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 10 of 13 PageID #: 46
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 19 of 34 PagelD #: 19




           relating to the coverage at issue. Tex. INS. Code §541.060(a)(1).


                 (2) Not attempting in good faith to brin about a prompt, fair, and equitable

           settlement of a claim once the insurer s liability becomes reasonably clear. TEX. INS.


           CODE §541.060(a)(2)(A).

                 (3) Not promptly ivin a policyholder a reasonable explanation, based on

           the policy as it relates to the f cts or applicable law, for the insurer's denial of a claim


           or for the offer of a compro ise settlement of a claim. TEX. INS. CODE §541.060(a)(3).


                (4) Not affirming or denying coverage within a reasonable time. TEX. INS.


           CODE §541.060(a)(4)(A).

                (5) Refusing to pay a clai without conducting a reasonable investi ation.


           Tex. Ins. Code §541.060(a)(7).

                (6) Making an untrue statement of material fact. TEX. INS. CODE §541.061(1).


                (7) Leaving out a material fact, so that other statements are rendered


             isleading. TEX. INS. CODE §541.061(2).


          b. Texas Deceptive Trade Practices Act §17.46(b).


                (1) Representing that an a reement confers or involves rights, remedies, or


          obligations that it does not, or that are prohibited by law. TEX. BUS. & COM. CODE


          §17.46(b)(12).

          c. Texas Insurance Code Chapter 541.151.

     41. Defendants' acts and practices were a producing cause of injury to plaintiff which

  resulted in the following damages:

          a. actual damages; and




                                                                                         Page 10 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 11 of 13 PageID #: 47
    Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 20 of 34 PagelD #: 20




            b. insurance policy proceeds.

      42. Plaintiffs seek damages within the jurisdictional limits of this Court.

      43. Additional dama es. Defendants acted knowingly, which entitles plaintiffs to recover


  treble damages under Texas Insurance Code section 541.152(b).


      44. Attorney fees. Plaintiffs are entitled to recover reasonable and necessary attorney fees


  under Texas Insurance Code section 541.152(a)(1).

                              K. Count 4 - Late Paymen of Claims


    . 45. Plaintiffs are insureds under a contract for homeowner s insurance issued by


  defendant.


      46. Defendant State Far is a corporation.


      47. Plaintiffs suffered a loss covered by the policy and gave proper notice to State Farm of

  plaintiffs' claim.


      48. State Farm is liable for the claim and had a duty to pay the claim in a timely manner.


     49. On State Farm's behalf, Scott Starns conducted his inspection on September 18, 2017.


  Following this inspection. State Farm provided coverage for the following:


            a. Garage roof damage in the a ount of $54.33;


           b. Damage to the bedroom in the amount of $105.51;


            c. Damage to the laundry room in the amount of $429.07;

            d. Dama e to the metal shed in the amount of $39.37; and

           e. Qient incurred charges for debris removal, and l bor in the amount of $637.03.

     50. State Farm did not issue a payment to plaintiffs.

     51. Defendant breached its duty to pay plaintiffs' claim in a timely manner by not timely:



                                                                                      Page 11 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 12 of 13 PageID #: 48
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 21 of 34 PagelD #: 21




           a. acknowledging the claim;

           b. investigati g the claim;

           c. requesting infor ation about the claim;


           d. paying the claim after wrongfully rejecting it; and

           e. paying the claim after accepting it.

     52. State Farm s breach of duty caused injury to plaintiffs, which resulted in the following


  damages:

           a. mental anguish damages;


          b. policy proceeds;

           c. prejud ment interest

     53. Statutory damages. Plaintiffs are entitled to recover actual damages in the amount of


  the claim, and under Texas Insurance Code section 542.060(a), statutory dama es of 18% of the


  a ount of the claim.


     54. Attorney fees. Plaintiffs are entitled to recover reasonable attorney fees under Texas


  Insurance Code section 542.060(b).

                                          L. Jury Demand

     55. Plaintiffs respectfully request a trial by jury.

                                    M. Conditions Precedent


     56. All conditions precedent to plaintiffs' claim for relief have been performed or have


  occurred.




                                                                                    Page 12 of 13
Case 1:19-cv-00503-MJT Document 3 Filed 10/16/19 Page 13 of 13 PageID #: 49
   Case l:19-cv-00503 Document 1 Filed 10/16/19 Page 22 of 34 PagelD #: 22




                                    N. Request for Disclosure •


     57. Under Texas Rule of Civil Procedure 194, plaintiffs request that defendant disclose,

  within 50 days of the service of this request, the information or material described in Rule 1 4.2.

                                              O. Praye


     58. For these reasons, plaintiffs ask that they be awarded a jud ment against defendant

  for the followin :


           a. Actual damages.


           b. Statutory damages.


           c. Prejudgment and postjudgment interest.

           d. Court costs.


           e. Attorney fees.


           f. All other relief to which plaintiffs are entitled.


                                                       Respectfully submitted,

                                                       Scott Law Offices, P.C.
                                                       P.O. Box 53358
                                                       Houston, Te as 77052
                                                       Telephone: (713) 941-9309
                                                       Facsimile: (844) 270-0740


                                                          /s/Danny Ray Scott
                                                       Danny Ray Scott
                                                       State Bar No. 24010920
                                                       casenotifications@scottlawyers.com


                                                       Attorney for Plaintiffs



                 /




                                                                                        Page 13 of 13
